ORDER

PER CURIAM.
Custom Warehouse, Inc. (“CWI”) appeals from the judgment of the Circuit Court of Cape Girardeau County after jury verdicts which awarded Huffy Corporation (“Huffy”) $76,000 in damages on its breach of contract claim and $10 in nominal damages and $25,000 in punitive damages on its conversion claim.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).